Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claims 1 and 14, the cancellation of claims 2, 7-8 and 12-13, and the arguments presented has overcome the rejection of claims 1-20 presented in the previous Office Action dated 03/24/2022. Therefore, the Examiner has withdrawn the rejection in this present action.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-20 were rejected as being unpatentable in view of the disclosures and illustrations of Xie. Presently, Applicant has amended independent claim 1 to now recite, ‘ A method of processing a substrate, the method comprising: applying a photoresist layer comprising a photoacid generator on a material layer disposed on a substrate; exposing a first portion of the photoresist layer unprotected by a photomask to light radiation in a lithographic exposure process; providing a thermal energy to the photoresist layer in a post-exposure baking process; applying at least one of an electric field or a magnetic field while performing the post-exposure baking process; dynamically changing a characteristic of at least one of the electric field or the magnetic field while providing the thermal energy to the photoresist layer to change a direction of a particle within the photoresist layer from a first direction to a second direction, wherein the dynamically changing the characteristic of at one of the electric field of the magnetic field controls a photoresist line edge roughness and resist scumming; removing the first portion of the photoresist layer to form openings in the photoresist layer, and performing an etching process to etch the material layer through the openings in the photoresist layer and form features in the material, wherein the features have a corner angle between about 85 degrees and 95 degrees.’ Applicant has also amended independent claim 14 to now recite, ‘ A method of processing a substrate, the method comprising: applying a photoresist layer on a material layer of a substrate; exposing a first portion of the photoresist layer unprotected by a photomask to a light radiation in a lithographic exposure process; performing a post-exposure baking process on the photoresist layer to provide a thermal energy to the photoresist layer; changing a drifting direction of a photoacid generator vertically in the photoresist layer changing from a first drifting direction to a second drifting direction while providing the thermal energy to the photoresist layer, wherein the changing of the drifting direction of the photoacid generator is performed by dynamically changing an electric field or a magnetic field during the post-exposure baking process to control a photoresist line edge roughness and resist scumming; removing the first portion of the photoresist layer to form openings in the photoresist layer; and performing an etching process to etch the material layer through the openings in the photoresist layer and form features in the material layer, wherein the features have a corner angel between about 85 degrees and 95 degrees.’ Applicant persuasively demonstrates how these amendments to claims 1 and 14 distinguish the method of processing a substrate from the disclosures and illustrations of Xie. Moreover, the prior art fails to provide other relevant disclosures which either cure the deficiencies of Xie or that teach and/or suggest the method of processing a substrate as recited in independent claims 1 and 14 as amended. Therefore, independent claims 1 and 14 and claims 3-6, 9-11 and 15-19 depending therefrom are allowable.  
Applicant also persuasively demonstrates the disclosures and illustrations of Xie fall short in teaching and/or suggesting the device structure recited in independent claim 20. The prior art fails to provide other relevant disclosures to either cure the deficiencies of Xie or teach and/or suggest the device structure of claim 20. Therefore, claim 20 is allowable. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899